DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 6a as shown in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said cleaning agent" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the angle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the seat" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the limitation refers to the male seat or to the female seat.
In regard to claim 4, the metes and bounds of the term “corrosion-resistant” are unclear and, if the claim were allowed to issue, one of ordinary skill in the art would not be reasonably apprised of the scope of the limitation for the purposes of avoiding infringement.  See MPEP § 2173.02.
Regarding claim 4, the phrases "such as" and “for example” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 5, the word "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the word are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6 recites the limitation "the distal end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In regard to claim 15, it is unclear what the phrase “for the same” in lines 2-3 is referencing.  For the purpose of examination, the phrase will be interpreted as --for the air or inert gas--.
Regarding claim 16, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raghavan et al. (WO 00/64493; hereinafter “Raghavan”).
In regard to claim 1, Raghavan discloses a plug (pumpable substance valve 30) capable of use with high-pressure processing machines with a bag (not explicitly required), wherein the plug comprises a duct for the passage of a pressure-transmitting fluid (connected to either of the opening ports 54 depicted in Figure 2), another duct (duct connected to inlet coupling 33a) capable of filling and emptying with a product to be pressurized in the bag (not explicitly recited) and a seat valve (inlet valve body 40a)) with a male seat (lip 44) and a female seat (internal surface 14a) capable of functioning to enable or prevent the passage of the product into the bag characterized in that the filling and emptying duct is in turn a duct capable of being used for the outlet of said already processed product, the plug being provided with a rod (valve stem 50) on the inside of said duct for closing and opening the valve, wherein the rod is joined to the male seat and is provided with an inner duct (passage 51) joined to a cleaning agent chamber (between the rear face 56, passage entrance 57 and closing port 53), which in turn is joined to an inlet duct of said cleaning agent (closing port 53) and wherein the rod and the male seat are provided with holes (orifices 58) for the passage thereof.  See Figure 2 and pages 5-9.
In regard to claim 6, Raghavan discloses elastic elements (flexible seal 43) at the distal end thereof.  See Figure 2 and the paragraph ending between pages 5 and 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan.
In regard to claim 2, Raghavan does not disclose the angle of the seat valve and it appears that the angle used in the seat valve is 180 degrees.  However, the instant specification does not disclose the criticality of the claimed range of the angle of the valve.  Therefore, it would have been within the ambit of one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum or workable range of seat valve angle without producing any new or unexpected result as one of ordinary skill in the art would recognize that changing the angle of the valve would necessarily affect the sealing and flow characteristics of the valve.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
In regard to claim 3, Raghavan does not explicitly disclose an actuator adapted to actuate the rod in order to open or close the valve.  Raghavan does disclose that the rod (valve stem 50) can be actuated through the pumping of pressurized control fluid through the opening port 54 and the closing port 53.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an actuator for pumping pressurized control fluid into the ports 53 and 54.
In regard to claims 4 and 5, Raghavan is silent in regard to the material forming the valve and to the material forming the filling and emptying duct material.  Raghavan does depict wherein the filling and emptying duct (duct connected to inlet coupling 33a) is made of different parts (see the different direction of hashing in Figure 2) which are viewed to be joined by hygienic joints as they would be capable of being cleaned.  It is viewed that it would have been within the ambit of one of ordinary skill in the art to have selected corrosion-resistant material and austenitic stainless steel materials for forming the respective parts of the plug without creating any new or unexpected results as the selection of known materials based upon their suitability for the intended use is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claims 7-12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan in view of Hashish et al. (US 6,305,913; hereinafter “Hashish”).
In regard to claim 7, Raghavan disclose a high-pressure processing machine comprising a high- pressure vessel (pressure vessel 15), means for pressurizing (high pressure conduit 71) and the depressurizing (relief valve 63 or low pressure port 72), an aeration plug (high pressure valve 70), and a product plug (pumpable substance valve 30) according to claim 1.  See Figures 1-3 and pages 4-10.
Raghavan is silent in regard to a bag.
Hashish discloses an apparatus for pressure processing a pumpable substance which includes a bag (flexible bladder 50) for receiving the product within the pressure vessel 12 which functions to reduce the likelihood for contact between the pumpable substance and the pressurizing fluid.  See Figure 1; col. 1, lines 21-34 and col. 2, line 53 through col. 3, line 3. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the flexible bladder of Hashish with the structures of Raghavan for the purpose of isolating the product substance from the pressurizing fluid.
In regard to claim 8, Hashish discloses wherein the bag (flexible bladder) and the plug (such as the respective inlet valve assembly 20a) are joined by means of a connector (bladder port 34).  See Figure 2 and col. 3, lines 32-50.
In regard to claim 9, Hashish discloses wherein the connector (bladder port 34) is provided with a female connector (bladder fitting 51) attached to the flexible bag and a male connector (sleeve 74) joined to the plug (valve assembly 20a), both connectors being joined by means of a joining flange (removable coupling 52).  See Figures 1-3 and col. 5, lines 25-36.
In regard to claim 10, Hashish discloses wherein the connector (bladder port 34) is further provided, on the side of the male connector, with a fastening part (inlet port 127a) capable of being connected to a hose or tube (such as conduit 126) in order to facilitate emptying the bag.  See Figure 6 and col. 8, lines 38-52.
In regard to claim 11, Hashish further discloses an elastomeric joint (see the O-ring depicted in Figures 2 and 3) between the male connector and the female connector.
In regard to claim 12, Raghavan discloses that the control fluid may include iodine to clean and/or sanitize the surfaces adjacent to the purging zone 60 in the duct and means for recovering the from the purging zone (exit channel 61 to annulus 64 and relief valve 63).  See the paragraph running from page 7 to page 8.  Thus, it would have been obvious to one of ordinary skill in the art to have included a tank for the sterilizing control fluid and means for pumping the fluid towards the product plug through the product duct for the purpose of storing and delivering the control fluid to the desired structures within the valve assembly.
In regard to claim 14, Raghavan discloses wherein the aeration plug (high pressure valve 70) is provided with an aeration duct (low pressure port 72 and the connected exit port) which is capable of being connected to an air tank in order to assist in emptying the pressure vessel.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an air tank connected to the low pressure port 72 for the purpose of providing a closed system to reduce the chances of contamination.
In regard to claim 16, Raghavan discloses method for the processing of pumpable substances carried out with the machine of claim 7 (the combined apparatus of Raghavan and Hashish as discussed above), comprising, during the high-pressure processing step and during the time that said pressure is maintained, a cleaning step for the filling and emptying duct of the product to be pressurized, characterized in that it comprises pumping a cleaning product (the control fluid containing iodine) necessarily from a tank to a chamber (between the rear face 56, passage entrance 57 and closing port 53) in the plug and pumping it back so that it first flows through the inside of the rod (valve stem 50 having passage 51) to the male seat (lip 44) of the valve and exits the valve through holes (exit channel 61) returning through the filling and emptying duct.  See Figure 2 and pages 6-8.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Raghavan in view of Hashish and Richter (EP 2308325; in reliance upon the English-language machine translation).
In regard to claim 13, Raghavan discloses a drainage duct (necessarily connected to relief valve 63) for recovering the cleaning agent.
Raghavan and Hashish are silent in regard to a three-way valve.
Richter discloses a three way valve 18 in a drainage duct (outlet line 17) for selectively connecting the high-pressure chamber 3 to the reservoir 11 via a check valve 19 for evacuating the chamber 3 and connecting the chamber 3 to the actuator 20 for increasing the pressure within the chamber 3. The three way valve can also be positioned such that the outlet line 17 is closed.  See Figure 1 and the third paragraph of the 6th page of the translation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the outlet line and three way valve of Richter with the combined apparatus of Raghavan and Hashish for the purpose of controlling the pressure of the control fluid within the pressure vessel.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Raghavan in view of Hashish and Paganessi et al. (WO 2007/036775; hereinafter “Paganessi”).
In regard to claim 15, Hashish discloses a tank (receptacle for sterile product 80) for the processed product, a tank for air or inert gas (high pressure fluid source 41), and means for transferring the processed product from the tank to the filling or storing equipment with help of the high pressure fluid (high pressure fluid is capable of squeezing the flexible bladder 50 such that the product fluid would flow out of the pressure chamber 15).
Raghavan and Hashish are silent in regard to a sterile filter (27) for filtering.
Paganessi teaches a method for treating foods using alternating atmospheres wherein the food product is purged using an inert gas which has been filtered.  The food product is pressurized and depressurized with the inert gas in order to remove reactive gas from the food product.  See the abstract; page 4, lines 11-12; and page 7, lines 20-34.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the sterile filter of Paganessi with the combined apparatus of Raghavan and Hashish for the purpose of removing contaminants from the control fluid to prevent contamination of the food product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774